Citation Nr: 0310232	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  00-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for postoperative non-
malignant thyroid disease, to include as a result of exposure 
to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1948.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2000 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On September 20, 2001, the veteran appeared and testified at 
a personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.

In January 2002, the Board remanded this case to the RO.  The 
case was returned to the Board in January 2003.


FINDINGS OF FACT

1.  The Nuclear Test Personnel Review found that the veteran 
received a dose of 0.9 rem gamma (upper bound of 1.4 rem) and 
that his total (50-year) committed dose equivalent to his 
thyroid gland was 0.3 rem.

2.  Based on the veteran's dose estimate and on scientific 
studies, the VA Under Secretary for Health stated an opinion 
that it is unlikely that the veteran's non-malignant thyroid 
nodular disease diagnosed in 1990 was related to exposure to 
ionizing radiation in service.

3.  The opinion of the Under Secretary for Health is more 
probative than the contrary opinion of a private physician.

4.  It is unlikely that there was any etiological 
relationship between the veteran's exposure to ionizing 
radiation in service and his development of non-malignant 
thyroid nodular disease many years later.

CONCLUSION OF LAW

Postoperative non-malignant thyroid nodular disease was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  
Specifically, at a Decision Review Officer conference in 
October 2000, a Decision Review Officer notified the veteran 
and his representative that VA would request that the Defense 
Threat Reduction Agency clarify whether an estimate of the 
veteran's radiation dose which was previously provided should 
be changed based on the veteran's allegation that a ship on 
which he served transported plutonium.  At the conference, 
the veteran indicated that he would attempt to obtain and 
submit an additional medical opinion in support of his claim.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service incurrence or aggravation on a radiation basis may be 
presumed under 
38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) 
(2002) for certain diseases, if certain requirements are met, 
to include the veteran's participation in a radiation-risk 
activity.  Non-malignant thyroid nodular disease is not one 
of the diseases listed at 38 C.F.R. § 3.309(d).

However, non-malignant thyroid nodular disease is one of the 
potentially radiogenic diseases listed at 38 C.F.R. 
§ 3.311(b)(2)(xvii) (2002).  In all claims in which it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in 38 
C.F.R. § 3.307 or 38 C.F.R. § 3.309 (2002), and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  See 38 
C.F.R. § 3.311(a)(1) (2002). 

When it has been determined that a veteran has been exposed 
to ionizing radiation in service and he subsequently develops 
a potentially radiogenic disease, the claim will be referred 
to the Under Secretary for Benefits (USB) for further 
consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  See 38 C.F.R. § 3.311(b)(1), (c) (2002).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  The provisions of 38 C.F.R. § 3.311 do not give 
rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F. 3d 1239, 1244 (Fed. Cir. 1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA.  VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).

In the veteran's case, the record reveals that, in May 2000, 
the Nuclear Test Personnel Review of the Defense Threat 
Reduction Agency (DTRA) reported that the veteran, who was 
assigned to the USS ROCKBRIDGE, was a confirmed participant 
in Operation CROSSROADS, which consisted of 2 nuclear weapons 
tests conducted at Bikini Atoll during the summer of 1946.  
The Nuclear Test Personnel Review prepared a dose estimate 
for the veteran based on the following: a finding that 
personnel aboard the USS ROCKBRIDGE were not exposed to 
initial radiation from either nuclear test; the veteran's 
dose accrual aboard a support ship; the dose he accrued while 
operating small boats; and the dose he accrued during 
recreational activities.  The Nuclear Test Personnel Review 
found that the veteran received a dose of 0.9 rem gamma 
(upper bound of 1.4 rem) and that his total (50-year) 
committed dose equivalent to his thyroid gland was 0.3 rem.

Private medical records reveal that, in October 1990, the 
veteran underwent a subtotal thyroidectomy for non-malignant 
thyroid nodular disease.  A treating physician reported that, 
after the procedure, the superior pole of the thyroid was the 
only thyroid tissue left.

In June 2000, VA's Director of the Compensation and Pension 
Service requested a radiation review in the veteran's case 
from the Undersecretary for Health under the provisions of 
38 C.F.R. § 3.311.  It was noted that the veteran was first 
exposed to ionizing radiation at age 21 years and that 
thyroid disease was first diagnosed 43 years after his last 
exposure.  An opinion was requested as to whether it was 
likely, unlikely, or as likely as not that the veteran's 
thyroid nodular disease resulted from exposure to radiation 
in service.  The reviewer was requested to clearly set forth 
a rationale for the opinion provided.

In June 2000, VA's Chief Public Health and Environmental 
Hazards Officer, 
S. H. M., MD, MPH, noted the veteran's dose estimate and 
reported that: a number of studies have shown increased risk 
for thyroid nodules, including benign adenomas and thyroid 
cancer, after radiation, especially in children; however, in 
adults, many studies, especially of occupational exposures, 
have not shown statistically increased risk; and, in light of 
the above studies, it was her opinion that it is unlikely 
that the veteran's benign thyroid nodules can be attributed 
to ionizing radiation in service.

In July 2000, VA's Director of the Compensation and Pension 
Service reported to the RO his opinion that it is unlikely 
that the veteran's thyroid disability was the result of 
exposure to ionizing radiation in service.

In August 2000, W. J. S., MD, reported that:

Back in the summer of 1990, [the veteran] was having 
problems breathing in his every day living activities.  
I ordered a couple of different tests for [him] and 
found tumors on his thyroid, blocking his airways.  
Surgery was recommended.  In my medical opinion the 
probable cause for the tumors was possibly caused due 
to the exposure of radiation.     

The veteran alleged that the dose estimate provided for him 
by the Nuclear Test Personnel Review was not accurate because 
it did not take into account the fact that his ship, the USS 
ROCKBRIDGE, carried plutonium from Pearl Harbor, Honolulu, 
Hawaii, to Bikini Atoll.  The veteran submitted a copy of a 
document The Assay of Fission Products and Plutonium on the 
U.S.S. Rockbridge.  The RO requested that the DTRA confirm 
that the veteran's ship transported plutonium and state 
whether the dose estimate took into account any such 
transportation.

In December 2000, the Nuclear Test Personnel Review reported 
that: transportation of plutonium does not fall under that 
office's program; however, if the veteran could provide a 
detailed description of his activities aboard ship, the 
information would be examined and his dose evaluated 
accordingly.

In October 2002, the DTRA reported that: the assay of 
plutonium on the USS ROCKBRIDGE was performed during the 
decontamination of the ship in October 1946 at San Francisco, 
California; the plutonium and the fission products were 
confined to the salt water lines and hull at or below the 
water line; given the veteran's rating as a gunner's mate, it 
is unlikely that he was involved in the decontamination 
activities or in any way exposed to those contaminants; the 
USS ROCKBRIDGE did not carry any plutonium from Hawaii to 
Bikini Atoll; and the veteran's dose assessment provided in 
May 2000 remained current.

At the hearing in September 2001, the veteran testified that: 
for the deactivation of the USS ROCKBRIDGE, he participated 
in "servicing all the ordnance and ordnance storage areas"; 
and "It was my responsibility to make sure they were 
shipshape so that they could withstand storage without 
rusting."  The veteran made no reference to any actions on 
his part to remove plutonium or traces of plutonium from the 
ship, and the Board finds that he was not involved in any 
such activity during the decommissioning of the USS 
ROCKBRIDGE in 1946.

Upon consideration of the evidence of record, the Board notes 
that VA followed the procedures required by 38 C.F.R. § 3.311 
to obtain a dose estimate for the veteran from DTRA and that 
the medical opinion provided by the Under Secretary for 
Health was based on the official dose estimate and on 
scientific studies of the effect, if any, of ionizing 
radiation on the thyroid gland.  As noted above, that opinion 
was that it is unlikely that the veteran's non-malignant 
thyroid nodular disease is related to his exposure to a low 
level of ionizing radiation 43 years earlier.  The opinion of 
the private physician that there might possibly be a 
causative relationship between the veteran's exposure to 
ionizing radiation in the 1940s and a diagnosis of non-
malignant thyroid nodular disease in 1990 was not based on 
the official dose estimate and the physician did not indicate 
that he had reviewed the scientific literature on the issue.  
For those reasons, the Board finds that the opinion of the 
Under Secretary for Health is entitled to greater probative 
weight, and the Board concludes that the preponderance of the 
credible evidence is against the veteran's claim of 
entitlement to service connection for non-malignant thyroid 
nodular disease, to include as a result of exposure to 
ionizing radiation.  (With regard to the official dose 
estimate for the veteran, the Board notes that the DTRA 
reported that the USS ROCKBRIDGE did not transport plutonium 
for a nuclear test, as alleged by the veteran, and there is 
no basis on which the Board may reject the official dose 
estimate.)  Entitlement to service connection for non-
malignant thyroid nodular disease is, therefore, not 
established.  See 38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for postoperative non-malignant thyroid 
nodular disease is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

